Citation Nr: 0735007	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  He died in August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In May 2007, the Board remanded the case 
for further development.  The case has been returned to the 
Board. 

For the reasons outlined below this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
the appellant if further action is required.


REMAND

With regard to the appellant's claim of service connection 
for the cause of the veteran's death, the Board notes that at 
the time of the veteran's death, service connection was in 
effect for degenerative disc disease, L3-4 and L4-5, with 
lower lumbar radiculopathy on left and sensorimotor 
peripheral neuropathy.

The causes listed on the veteran's death certificate were as 
follows: immediate cause of death renal failure due to or as 
a consequence of gastrointestinal bleeding.  Other 
significant conditions listed contributing to death but not 
resulting in the underlying cause were coronary artery 
disease.

The appellant maintains that the veteran's renal failure and 
gastrointestinal bleeding arose out of medications taken for 
the veteran's service-connected low back disorder, including 
NSAIDs, aspirin, and other prescription medications.  The 
appellant has submitted numerous medical articles in support 
of her claim.


It appears that many treatment records from 1997 to 2002 have 
not been associated with the claims file.  The appellant 
should be contacted and requested to furnish the names, 
addresses, and dates of treatment of all medical providers 
from whom the veteran received treatment for his disabilities 
from 1997 to 2002. 

In addition, a review of record does not show that the 
appellant was properly notified as required under 38 U.S.C.A. 
§ 5103, and defined in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Hupp holds in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. 

In addition, the Board received directly from the appellant 
in October 2007 additional evidence consisting of documents 
concerning the veteran's prescription medications.  As these 
documents were submitted without a waiver of consideration by 
the agency of original jurisdiction (AOJ), the AOJ will have 
an opportunity to consider these records before the Board 
considers them.  See 38 C.F.R. § 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Hupp, send the appellant 
a letter that explains the specific 
information or specific evidence needed 
in a Cause of Death claim under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records, private as well as VA, 
from 1997 to 2002 not already of record.

3.  If, and only if, additional medical 
records are obtained, request that an 
appropriately qualified medical 
professional review the entire claims 
folder and provide opinions on both of 
the following questions:

	a.  Is it at least as likely as not 
(50 percent probability or greater) that 
the veteran developed renal failure, 
gastrointestinal bleeding, or coronary 
artery disease as a result of his period 
of active service?

	b.  Is it at least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected 
degenerative disc disease, L3-4 and L4-5, 
with lower lumbar radiculopathy on left 
and sensorimotor peripheral neuropathy, 
including medications taken for this 
disorder, contributed substantially or 
materially to cause death; combined to 
cause death; aided or lent assistance to 
the production of death; resulted in 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death; or was of such severity as to have 
a material influence in accelerating 
death.

A complete detailed rationale must be 
provided for any opinion that is 
rendered.

4.  After completion of the above, review 
the expanded record - including the 
evidence submitted directly to the Board 
in October 2007 -- and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



